              Case 17-33962-JNP                      Doc 77          Filed 10/18/18 Entered 10/18/18 11:20:12             Desc Main
                                                                                                                                 10/18/18 11:18AM
                                                                     Document     Page 1 of 4

 Fill in this information to identify your case:

 Debtor 1                  Nicholas T. Lacovara
                           First Name                       Middle Name                Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name                Last Name


 United States Bankruptcy Court for the:              DISTRICT OF NEW JERSEY

 Case number            17-33962
 (if known)                                                                                                              Check if this is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                            12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Caliber Home Loans, Inc.                               Surrender the property.                   No
    name:                                                                     Retain the property and redeem it.
                                                                              Retain the property and enter into a      Yes
    Description of        101 Church Street Glassboro,                        Reaffirmation Agreement.
    property              NJ 08028 Gloucester County                          Retain the property and [explain]:
    securing debt:



    Creditor's         M&T Bank                                               Surrender the property.                   No
    name:                                                                     Retain the property and redeem it.
                                                                              Retain the property and enter into a      Yes
    Description of 836 Franklinville Road Mullica                             Reaffirmation Agreement.
    property       Hill, NJ 08062 Gloucester                                  Retain the property and [explain]:
    securing debt: County                                                 .


    Creditor's         MTGLQ Investors, L.P.                                  Surrender the property.                   No
    name:                                                                     Retain the property and redeem it.
                                                                              Retain the property and enter into a      Yes
    Description of        116 - 118 S. Main Street                            Reaffirmation Agreement.
                          Glassboro, NJ 08028


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
           Case 17-33962-JNP                         Doc 77          Filed 10/18/18 Entered 10/18/18 11:20:12                            Desc Main
                                                                                                                                                10/18/18 11:18AM
                                                                     Document     Page 2 of 4

 Debtor 1      Nicholas T. Lacovara                                                                   Case number (if known)    17-33962

    property            Gloucester County                                   Retain the property and [explain]:
    securing debt:



    Creditor's     Seterus, Inc.                                            Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of      211 S. Main Street Glassboro,                       Reaffirmation Agreement.
    property            NJ 08028 Gloucester County                          Retain the property and [explain]:
    securing debt:



    Creditor's     Shellpoint Mortgage Servicing                            Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of      127 Higgins Drive Glassboro,                        Reaffirmation Agreement.
    property            NJ 08028 Gloucester County                          Retain the property and [explain]:
    securing debt:



    Creditor's     Wells Fargo Home Mortgage                                Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of      108 Dunbar Street Glassboro,                        Reaffirmation Agreement.
    property            NJ 08028 Gloucester County                          Retain the property and [explain]:
    securing debt:

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No



Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
           Case 17-33962-JNP                         Doc 77          Filed 10/18/18 Entered 10/18/18 11:20:12                        Desc Main
                                                                                                                                            10/18/18 11:18AM
                                                                     Document     Page 3 of 4

 Debtor 1      Nicholas T. Lacovara                                                                  Case number (if known)   17-33962

 Description of leased                                                                                                         Yes
 Property:

 Lessor's name:                                                                                                                No
 Description of leased
 Property:                                                                                                                     Yes




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                  page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
           Case 17-33962-JNP                         Doc 77          Filed 10/18/18 Entered 10/18/18 11:20:12                        Desc Main
                                                                                                                                            10/18/18 11:18AM
                                                                     Document     Page 4 of 4

 Debtor 1      Nicholas T. Lacovara                                                                  Case number (if known)   17-33962




 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Nicholas T. Lacovara                                                     X
       Nicholas T. Lacovara                                                             Signature of Debtor 2
       Signature of Debtor 1

       Date        October 16, 2018                                                 Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                  page 4

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
